Citation Nr: 0108364	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Determination of evaluation for lumbar strain with right 
sciatica, multilevel disc derangement and degenerative 
spondylosis, currently evaluated as 20 percent disabling. 


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1970.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for lumbar strain with right sciatica and multilevel disc 
derangement and degenerative spondylosis and assigned a 20 
percent evaluation under Diagnostic Code 5293.  The veteran 
appeared before a hearing officer at a hearing at the RO in 
July 1999.  In January 2000, the Board remanded this issue to 
the RO for additional development.  Thereafter, the case was 
returned to the Board.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's lumbar strain with right sciatica, multilevel 
disc derangement and degenerative spondylosis has been 
manifested primarily by complaints of pain and objective 
evidence of limitation of motion of the lumbar spine and 
muscle spasm. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
strain with right sciatica, multilevel disc derangement and 
degenerative spondylosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 4.3, 
4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a higher evaluation is warranted 
for his back disability.  At the outset, it is noted that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law during the pendency of this 
appeal.  The Board finds that the RO has met its duty to 
assist the veteran in the development of this claims under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  As noted below, the veteran's original claims 
folder was lost and that the RO created a rebuilt folder in 
1994.  Although this issue began as a claim for service 
connection for the veteran's back disability in 1994; the RO 
has granted service connection for such.  VA medical records 
have been obtained.  Multiple VA examinations were conducted, 
and copies of the reports associated with the file.  There is 
no evidence of record indicating that the veteran received 
any vocational rehabilitation.  A hearing was conducted 
before the RO and transcripts associated with the claims 
folder.  Thus, the Board will proceed to the merits of this 
claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issue as 
determination of evaluation for lumbar strain with right 
sciatica, multilevel disc derangement, and degenerative 
spondylosis.  The veteran is not prejudiced by the naming of 
this issue.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue has been phrased.  It 
also appears that the Court has not provided a substitute 
name for this type of issue.  In reaching the subsequent 
determination, the Board has considered whether staged 
ratings should be assigned.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

The Board notes that the veteran's original claims folder was 
lost and after attempting to locate that claims folder, the 
RO created a rebuilt folder in 1994.  Accordingly, there are 
no service medical records present in the claims folder.  In 
1994, the veteran filed a claim for service connection for 
disability of the right knee and low back disability 
secondary to the right knee disability.  Service connection 
was granted for residuals of medial meniscectomy of the right 
knee with arthritis, but the issue of secondary service 
connection for low back disorder was overlooked.  The RO 
reopened this issue in 1997.  

At a July 1997 VA examination, the veteran reported 
experiencing back problems in the late 1970's and that he was 
hospitalized in traction for two weeks.  He complained of 
difficulty standing or sitting for prolonged periods of time 
and experiencing sciatica in the right side radiating into 
the right lower extremity.  On evaluation, a slight leg 
difference of .05 cm was noted.  There was mild muscle spasm 
primarily in right lumbar area.  Range of motion testing 
revealed limitation of forward flexion to 56 degrees, back 
extension from 30 to 38 degrees, left lateral flexion to 38 
degrees, right lateral flexion to 30 degrees, left rotation 
to 25 degrees, and right rotation to 30 degrees.  The 
examiner noted that the veteran had discomfort on all 
movements of the spine.  According to the examiner, there 
appeared to be some decreased sensory perception of the right 
lower extremity in keeping with the history of right 
radiculopathy.  There were no postural abnormalities or fixed 
deformities noted.  X-rays revealed multilevel disc 
derangement and degenerative spondylosis of the lumbosacral 
spine.  The diagnosis was chronic lumbar strain with right 
sciatica with radiculopathy into the right lower extremity.  
The examiner opined that it was more likely than not that the 
veteran's back disability was secondary to his service-
connected right knee disability.  In a March 1998 rating 
decision, the RO granted service connection for lumbar strain 
with right sciatica with radiculopathy into the right lower 
extremity, multilevel disc derangement, and degenerative 
spondylosis and assigned a 20 percent disability evaluation 
under Diagnostic Code 5293 effective March 1994.  

A July 1999 VA medical record reflected the veteran's 
complaints of low back pain.  At his July 1999 RO hearing, 
the veteran testified that he experienced occasional muscle 
spasms in his back and occasional sharp sciatic pain shooting 
into his right extremity.  He reported that he could not bend 
at the waist due to his back disability and he no longer 
participated in several activities, including tennis and golf 
due to his back disability.

At an April 2000 VA examination, the veteran denied lower 
extremity pain, reported that he did not use a cane or 
crutches, and that he took anti-inflammatory medication for 
pain.  He complained of pain of 4-5 on a scale to 10 every 
day and that it was worse in the morning.  On evaluation, 
there was no evidence of positive straight leg raising and 
sensory examination was intact to light touch.  Deep tendon 
reflexes were normoactive and symmetrical and strength was 
5/5.  Gait was normal with no antalgic component.  Range of 
motion revealed flexion to 95 degrees, extension to 35 
degrees, lateral flexion to 40 degrees, and lateral rotation 
to 35 degrees.  The examiner stated that the range of motion 
was normal.  It was further noted that the veteran reported 
that he did not have any loss of range of motion during 
morning flare-ups.  X-ray evaluation revealed L4-5 and L5-S1 
degenerative disease with height loss.  The examiner stated 
that while the veteran had degenerative disease of the lumbar 
spine, there was no evidence of right sciatica, range of 
motion was normal without evidence of painful motion or 
painful use, there was no evidence of excess fatigability or 
incoordination, and that strength was normal including 
movement against varied amounts of resistance. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO evaluated the veteran's back disability under 
Diagnostic Code 5293, intervertebral disc syndrome, and 
assigned a 20 percent evaluation.  Under Diagnostic Code 5293 
a 20 percent evaluation warrants moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome, recurring 
attacks with intermittent relief.  A 60 percent rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2000).  

The Board will also consider Diagnostic Codes 5292 and 5295, 
which provide for the evaluation of limitation of motion of 
the lumbar spine and lumbar strain.  Under Diagnostic Code 
5292, a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
requires severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Code 5292 (2000).  Under Diagnostic Code 
5295, a 20 percent evaluation is warranted with muscle spasm 
on extreme forward bending and loss of lateral spine motion 
unilateral, in standing position.  An evaluation of 40 
percent is provided where the lumbosacral strain is shown to 
be severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).  

Upon review, the Board finds that evidence has been not 
provided to support an evaluation in excess of 20 percent for 
lumbar strain with right sciatica, multilevel disc 
derangement and degenerative spondylosis.  At his hearing, 
the veteran described occasional muscle spasm with sharp 
shooting sciatic pains.  This is consistent with moderate 
intervertebral disc syndrome with recurring attacks.  
Evidence of record shows that the veteran had some limitation 
of motion of the lumbar spine with pain and muscle spasm.  
The Board notes that these findings are consistent with 20 
percent evaluations for limitation of motion of the lumbar 
spine and lumbar strain under Diagnostic Codes 5292 and 5295.  

As set forth above, a higher evaluation requires severe 
invertebral disc syndrome with recurring attacks with 
intermittent relief or pronounced invertebral disc syndrome 
with persistent symptoms compatible sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  Here, there is 
no medical evidence of record showing findings of severe 
invertebral disc syndrome with recurring attacks with 
intermittent relief. 

The Board has also considered Diagnostic Codes 5285, 5286, 
and 5289.  However, there is no evidence of fractured lumbar 
vertebrae or ankylosis to qualify the claimant for an 
evaluation in excess of 20 percent.

Although the veteran is competent to report his symptoms, in 
the instant case, the Board finds that he has not provided 
any basis to award an evaluation in excess of 20 percent for 
his back disability.  There was no evidence of more motion 
than normal and the veteran has not detailed excess 
fatigability.  There has never been evidence of a positive 
Goldthwait's sign, description of a severe strain, marked 
limitation of motion or abnormal mobility on forced motion.  
There was no indication of listing of the whole spine.  
Additionally, while there was some limitation of motion with 
forward flexion of 56 degrees and extension of 30 degrees, a 
physician has not determined that there was severe limitation 
of motion of the lumbar spine.  Moreover, while it is clear 
from the record that the veteran had pain associated with his 
low back disability as well as some loss of range of motion 
of the lumbar spine, there was no objective evidence, such as 
disuse atrophy or fatigability, to indicate that the 
veteran's low back symptoms, including pain and weakness, 
result in any additional limitation of function to a degree 
that would support a disability evaluation in excess of the 
20 percent under Diagnostic Codes 5292, 5293, or 5295.  Thus, 
the preponderance of evidence is against an evaluation in 
excess of 20 for lumbar strain with right sciatica, 
multilevel disc derangement and degenerative spondylosis.  
The appeal is denied.


ORDER

Evaluation for lumbar strain with right sciatica, multilevel 
disc derangement and degenerative spondylosis in excess of 20 
percent is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

